Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered March 15, 1994, convicting him of rape in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the complainant’s testimony was not bolstered by the testimony of the executive director of the agency that ran the group home where the complainant lived. The executive director did not testify about the contents of a letter that the complainant had sent to the defendant, nor did she testify about what the complainant had told her during a meeting. In addition, the director’s testimony was properly admitted to negate the defense of fabrication, and it was not admitted as evidence of the sexual encounters between the complainant and the defendant (cf., People v Jimenez, 102 AD2d 439). In any event, any bolstering that may have occurred during the executive director’s testimony or, as conceded by the People, during the complainant’s testimony, was harmless (see, People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230).
The sentence that was imposed is not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Joy, Hart and Florio, JJ., concur.